DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “a first end”, “the first surface”, “a second end” and “the second surface” of claim 7 are not labeled in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first end”, “the first surface”, “a second end” and “the second surface” of claim 7.
For the purpose of examination, it is assumed that the elements of the claim are as shown in the annotated drawing below. 

    PNG
    media_image1.png
    405
    750
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “the first surface” and “the second surface”.  There is a lack of antecedent basis for these limitations in the claim.  It is unclear if these surfaces are surfaces that were previously recited in claim 6 or if they are new and separate surfaces. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-105218.
Re clm 1, JP’218 disclose a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case (C) having a piston rod (R, Fig. 3) disposed therethrough; a lower case (B) disposed adjacent to the upper case and having the piston rod disposed therethrough; a center plate (D) disposed between the upper case and the lower case such that the piston rod passes through the center plate, and configured to be brought into line contact with the upper case and the lower case to induce rotation (since left side of D is flat and makes a contact line with C).
Re clm 2, JP’218 further discloses the upper case comprises: an upper cover part (41) configured to cover a first surface (upper surface of D) of the center plate, the upper cover part defining an upper hole (40) through which the piston rod passes; and an upper blocking part (46 and 49) disposed at a periphery of the upper cover part, and configured to block an inflow of foreign matters.
Re clm 3, JP’218 further discloses the lower case comprises: a lower cover part (21) configured to cover a second surface (lower surface of D) of the center plate, the lower cover part defining a lower hole (20) through which the piston rod passes; and a lower blocking part (28) disposed at a periphery of the lower cover part, and configured to block an inflow of foreign matters.
Re clm 4¸ JP’218 further discloses the upper blocking part comprises: an upper blocking hook part (49) extended toward the lower case along the periphery of the upper cover part; and an upper blocking protrusion part (46) protruding from the upper cover part toward the lower case, and disposed to face the upper blocking hook part across a space (radial gap between 46 and 49).
Re clm 11, JP’218 further discloses one or more of the upper case, the lower case, and the center plate are composed of a synthetic resin material ([0030]).
Re clm 12, JP’218 further discloses an upper guide part (44) protruding from the upper case toward the lower case and configured to support an inner periphery of the center plate; and a lower guide part (25) protruding from the lower case toward the upper case and configured to support an outer periphery of the center plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 4 above, and further in view of Lim KR 20110035223.
JP’218 discloses all the claimed subject matter as described above.
Re clm 5¸ JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed along the periphery of the lower cover part, and defining a groove (at 48b) into which the upper blocking hook part (especially 27a) is configured to be locked and fixed; and a lower blocking protrusion part (28) protruding from the periphery of the lower cover part toward the upper case, and disposed in the space between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters.
Lim teaches a similar device comprising a lower blocking dropping part (125, Fig. 3) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (117) so as to drop foreign matters for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter (page 5: lines ;page 5: the last line to page 6: line 2).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 4 above, and further in view of Morishige US 2014/0270609.
JP’218 discloses all the claimed subject matter as described above.
Re clm 5¸ JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed along the periphery of the lower cover part, and defining a groove (at 48b) into which the upper blocking hook part (especially 27a) is configured to be locked and fixed; and a lower blocking protrusion part (28) protruding from the periphery of the lower cover part toward the upper case, and disposed in the space between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters.
Morishige teaches a similar device comprising a lower blocking dropping part (portion of 3 at C, Fig. 4; 50, Fig. 9) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (bottom of 11) so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space ([0064]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 1 above, and further in view of Takahashi U.S. 2018/0370317.
JP’218 discloses all the claimed subject matter as described above.
Re clm 6, JP’218 does not discloses the center plate comprises: a center disk part; a center inner circumferential part formed on an inner circumferential surface of the center disk part; a center outer circumferential part formed on an outer circumferential surface of the center disk part; a center upper curved part formed on a first side of the center disk part, and configured to be brought into line contact with the upper case; and a center lower curved part formed on a second side of the center disk part, and configured to be brought into line contact with the lower case.

    PNG
    media_image2.png
    411
    987
    media_image2.png
    Greyscale

	Takahashi teaches a center plate comprising a center disk part; a center inner circumferential part (see Fig. above) formed on an inner circumferential surface of the center disk part; a center outer circumferential part (see Fig. above) formed on an outer circumferential surface of the center disk part; a center upper curved part (see Fig. above) formed on a first side of the center disk part, and configured to be brought into line contact with the upper case; and a center lower curved part (see Fig. above) formed on a second side of the center disk part, and configured to be brought into line contact with the lower case for the purpose of improving the sealing performance of the lubricant filled recesses thus preventing the lubricant from being pushed out of the gap as well as to provide lubricant over a long period of time ([0017]).
	It would have been obvious to one of ordinary skill in the art to substitute the center plate design of JP’218 with that of Takahashi and provide the center plate comprises: a center disk part; a center inner circumferential part formed on an inner circumferential surface of the center disk part; a center outer circumferential part formed on an outer circumferential surface of the center disk part; a center upper curved part formed on a first side of the center disk part, and configured to be brought into line contact with the upper case; and a center lower curved part formed on a second side of the center disk part, and configured to be brought into line contact with the lower case for the purpose of improving the sealing performance of the lubricant filled recesses thus preventing the lubricant from being pushed out of the gap as well as to provide lubricant over a long period of time.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656